Case 17-62462-jrs     Doc 44 Filed 12/07/20 Entered 12/07/20 13:38:45                Desc Main
                      UNITED Document
                              STATES BANKRUPTCY
                                           Page 1 of 4 COURT
                        NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                             )   CHAPTER 13
KIMBERLY CAITLIN LEWIS                             )   CASE NUMBER A17-62462-JRS
                                                   )
   DEBTOR                                          )



                                   MOTION TO DISMISS
    COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
respectfully shows the Court as follows:

                                             1.

   Debtor filed a petition for relief under Chapter 13 of Title 11.
                                              2.

   Debtor has failed to tender all plan payments due in accordance with the confirmed plan. As
of 12/3/2020 the Trustee received a total of $17,540.71. The Trustee's records indicate the
amount delinquent is $540.00. A receipt history is attached and marked exhibit A.

   Wherefore, the Trustee prays that this case be dismissed or in alternative that the Debtor
proposes a modification to meet the requirements of the confirmed plan that ensures that the
plan is completed within the allowable time.

This the 7th day of December, 2020.


 /s/________________________________________
   Maria C. Joyner
   Attorney for the Chapter 13 Trustee
   State Bar No. 118350
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 17-62462-jrs   Doc 44    Filed 12/07/20 Entered 12/07/20 13:38:45   Desc Main
                              Document Page 2 of 4


                                EXHIBIT "A"



CASE NO: A17-62462-JRS                                         12/03/2020
KIMBERLY CAITLIN LEWIS

               RECEIPT HISTORY OVER THE LAST 12 MONTHS

DATE                   TYPE              SOURCE              AMOUNT

August 27, 2020       EPAYPR          6791838000                ($1,130.00)
August 27, 2020       EPAYTR          6791838000                 $1,130.00
July 30, 2020         INSP            216575431                  $1,544.71
July 23, 2020         EPAYPR          6958799000                    $60.00
July 21, 2020         EPAYPR          6952900000                   $300.00
June 24, 2020         EPAYPR          6885714000                   $360.00
May 22, 2020          EPAYPR          6807236000                   $360.00
May 15, 2020          EPAYPR          6791838000                 $1,130.00
May 15, 2020          EPAYPR          6791856000                   $900.00
April 17, 2020        EPAYPR          6720755000                   $360.00
March 20, 2020        EPAYPR          6650354000                   $360.00
February 20, 2020     EPAYPR          6573755000                   $360.00
January 23, 2020      EPAYPR          6501481000                   $360.00
December 19, 2019     EPAYPR          6417012000                   $360.00

                                     Receipt Total:             $6,454.71
Case 17-62462-jrs      Doc 44     Filed 12/07/20 Entered 12/07/20 13:38:45             Desc Main
                                  Document Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                           )    CHAPTER 13
KIMBERLY CAITLIN LEWIS                           )    CASE NUMBER A17-62462-JRS
                                                 )
   DEBTOR                                        )




                NOTICE OF HEARING ON MOTION TO DISMISS CASE

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss and related
exhibits with the Court seeking an Order of Dismissal.

PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on January 20, 2021 at
10:00 AM in Courtroom 1404, Richard Russell Building, 75 Ted Turner Drive, S.W.,
Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic only.
Please check the “Important Information Regarding Court Operations During COVID-19
Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether
to appear in person or by phone.

Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
the dismissal of your case. You should read this motion carefully and discuss it with your
attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may
wish to consult one.) If you do not want the Court to grant the dismissal of your case, you
and/or your attorney must attend the hearing unless you have settled the matter prior to the
hearing.


This the 7th day of December, 2020.


/s/________________________________________
  Maria C. Joyner
  Attorney for the Chapter 13 Trustee
  State Bar No. 118350
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
Case 17-62462-jrs      Doc 44    Filed 12/07/20 Entered 12/07/20 13:38:45             Desc Main
                                 Document Page 4 of 4
                                CERTIFICATE OF SERVICE
Case No: A17-62462-JRS

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




KIMBERLY CAITLIN LEWIS
625 HARBOR CREEK DRIVE
CANTON, GA 30115



I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends
a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 7th day of December, 2020.


/s/____________________________________
  Maria C. Joyner
  Attorney for the Chapter 13 Trustee
  State Bar No. 118350
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
